t c summary opinion united_states tax_court david ray and linda lee harris petitioners v commissioner of internal revenue respondent docket no 6711-03s filed date david ray and linda lee harris pro sese albert b kerkhove for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the notice petitioners seek review of the determination to proceed with collection of their tax_liabilities for and the issue for decision is whether respondent may proceed with collection action as determined in the notice some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits thereto are incorporated herein by this reference petitioners resided in des moines iowa on the date the petition was filed in this case petitioners appeared before the court however only david ray harris petitioner testified background between and petitioners started experiencing financial difficulties during this time petitioners put their house in la porte city iowa up for sale however after the house did not sell as petitioners had expected their mortgage on the house was foreclosed petitioners explained their situation to the veterans’ administration which had guaranteed the mortgage on the house the veterans’ administration forgave petitioners’ indebtedness on the mortgage in the amount of dollar_figure the veterans’ administration also informed petitioners that such forgiveness of debt can be considered income under the internal_revenue_code therefore petitioners reported that income on their federal_income_tax return petitioners’ federal_income_tax return reported tax of dollar_figure withholding credits of dollar_figure and a balance due of dollar_figure petitioners made a subsequent payment of dollar_figure which reduced their balance due to dollar_figure on date respondent assessed the tax reported by petitioners on their return along with penalties and interest however petitioners failed to pay the amount due petitioners’ federal_income_tax return reported tax of dollar_figure withholding credits of dollar_figure an earned_income_credit of dollar_figure and a balance due of dollar_figure on date respondent assessed the tax reported by petitioners on their return along with interest however petitioners failed to pay the amount due petitioners’ federal_income_tax return reported tax of dollar_figure withholding credits of dollar_figure and a balance due of dollar_figure on date respondent assessed the tax reported by petitioners in their return along with penalties and interest however petitioners failed to pay the amount due during petitioners and respondent agreed to an installment_agreement with regard to taxable years and this agreement required petitioners to make monthly installment payments in an attempt to pay off their tax_liabilities from and in petitioners made two subsequent payments of dollar_figure under the installment_agreement petitioners’ federal_income_tax return reported tax of dollar_figure withholding credits of dollar_figure and a balance due of dollar_figure on date respondent assessed the tax reported by petitioners in their return along with penalties and interest however petitioners failed to pay the amount due petitioners timely filed their joint federal_income_tax returns for the years and with the internal_revenue_service center in kansas city missouri petitioners’ federal_income_tax return reported tax of dollar_figure withholding credits of dollar_figure and a balance due of dollar_figure on date respondent assessed the tax reported by petitioners in their return along with penalties and interest also on date notice_and_demand for payment of the income_tax_liability was sent to petitioners however petitioners failed to pay the amount due in petitioners again agreed to an installment_agreement with respondent in regard to taxable years and this agreement required petitioners to make monthly installment payments of dollar_figure in an attempt to pay off their tax_liabilities from and throughout and petitioners made several payments of dollar_figure in accordance with the installment_agreement one payment recorded on petitioners’ transcript of account for taxable_year shows a payment of dollar_figure made on date however these payments stopped in when petitioners again ran into severe financial difficulty petitioners’ federal_income_tax return reported tax of dollar_figure withholding credits of dollar_figure and a balance due of dollar_figure on date respondent assessed the tax reported by petitioners in their return along with penalties and interest also on date notice_and_demand for payment of the income_tax_liability was sent to petitioners however petitioners failed to pay the amount due petitioners’ federal_income_tax return reported tax of dollar_figure withholding credits of dollar_figure and a balance due of dollar_figure on date respondent assessed the tax reported by petitioners in their return along with penalties and interest also on date notice_and_demand for payment of the income_tax_liability was sent to petitioners however petitioners failed to pay the amount due petitioners’ federal_income_tax return reported tax of dollar_figure withholding credits of dollar_figure and a balance due of dollar_figure on date respondent assessed the tax reported by petitioners in their return along with 1petitioners claim that this dollar_figure payment was made to pay off their tax_liability however petitioner did not present any evidence that the payment was earmarked for the tax_liability in fact petitioners have not made any attempt to get a copy of the check or any other evidence that would substantiate their claim penalties and interest also on date notice_and_demand for payment of the income_tax_liability was sent to petitioners however petitioners failed to pay the amount due petitioners’ federal_income_tax return reported tax of dollar_figure withholding credits of dollar_figure and a balance due of dollar_figure on date respondent assessed the tax reported by petitioners in their return along with penalties and interest also on date notice_and_demand for payment of the income_tax_liability was sent to petitioners however petitioners failed to pay the amount due in petitioners filed form 1040x amended u s individual_income_tax_return for taxable_year in which they claimed their tax_liability should be reduced respondent accepted the form 1040x as filed in other words respondent agreed with petitioners that their tax_liability for should be reduced to the amount reported on the form 1040x dollar_figure as a result no controversy exists as to the amount of petitioners’ income_tax_liability respondent’s acceptance of the form 1040x changed the application of payments petitioners had previously made on their tax_liabilities because assessment of petitioners’ excess tax_liability related penalties and interest was abated petitioners’ prior payments on the original tax_liability penalties and interest were credited to petitioners’ other tax_liabilities the transfer of these previous payments satisfied petitioners’ tax_liabilities for and therefore the only remaining liabilities outstanding and at issue in this case are for and on date a final notice--notice of intent to levy and notice of your right to a hearing was issued to petitioners with respect to their unpaid and income_tax liabilities on date petitioners timely filed a form request for a collection_due_process_hearing in their request for a hearing petitioners questioned whether payments they previously made had been properly applied against their and income_tax liabilities on date the internal_revenue_service in kansas city missouri sent a letter to petitioners advising that their request for a collection_due_process_hearing cdp hearing had been received and that they would be contacted by letter dated date petitioners were sent account summaries for their and income_tax accounts petitioners’ hearing request was assigned to an appeals officer in a letter dated date the appeals officer advised petitioners that he had scheduled a hearing for date in des moines iowa by letter dated date petitioners advised the appeals officer that they disputed that they had been given credit for all of the payments which they had made toward their income_tax_liability on date the appeals officer held a cdp hearing with petitioners additionally on date the appeals officer provided petitioners with a spreadsheet showing where all of their payments toward their tax_liability had been applied on or about date petitioners filed a form_656 offer_in_compromise oic based upon doubt as to liability in their oic petitioners again contended that they were not properly credited for the payments they had made and that they owed less than the amounts shown by the internal_revenue_service by letter dated date the internal_revenue_service in milwaukee wisconsin acknowledged that petitioners’ oic had been received petitioners were advised in a letter dated date that their oic had been transferred to the appeals officer who held their cdp hearing the appeals officer subsequently sent petitioners a letter advising that he had received their doubt as to liability oic on the basis of the determination that petitioners had been credited for all payments the appeals officer advised petitioners that he was rejecting their oic the appeals officer then requested that petitioners call him to discuss payment options on date the appeals officer received a letter from petitioners again disputing their liabilities on date the appeals officer formally rejected petitioners’ oic on the basis that petitioners had been properly credited for their payments by letter dated date the appeals officer advised petitioners that their oic had been rejected because the tax was legally due the appeals officer determined that since the tax was correct and since petitioners had failed to propose any collection alternatives respondent’s proposed levy action was appropriate on date respondent mailed the notice petitioners timely filed a petition for lien or levy action under code sec_6320 or sec_6330 challenging respondent’s determination i sec_6330 discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to such person pursuant to sec_6331 the secretary is required to give the taxpayer notice of his intent to levy and within that notice must describe the administrative review available to the taxpayer before proceeding with the levy see also sec_6330 sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 describes the administrative review process providing that a taxpayer can request an appeals hearing with regard to a levy notice at the appeals hearing the taxpayer may raise certain matters set forth in sec_6330 which provides in pertinent part sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability pursuant to sec_6330 within days of the issuance of the notice_of_determination the taxpayer may appeal that determination to this court if we would normally have jurisdiction over the underlying tax_liability 114_tc_171 ii standard of review a central question in the present case is the standard of review to be applied although sec_6330 does not prescribe the standard of review that the court is to apply in reviewing the commissioner’s administrative determinations we have stated that where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 goza v commissioner supra pincite generally under sec_6330 issues that are reviewed de novo include those such as a redetermination of the tax on which the commissioner based the assessment provided that the taxpayer did not have an opportunity to seek a redetermination before assessment see eg 116_tc_60 because the validity of the underlying tax_liability ie the amount unpaid after application of credits to which petitioner is entitled is properly at issue we review respondent’s determination de novo whether the commissioner’s assessment was made within the limitation period also constitutes a challenge to the underlying tax_liability 119_tc_140 under an abuse_of_discretion standard we do not interfere unless the commissioner’s determination is arbitrary capricious clearly unlawful or without sound basis in fact or law 122_tc_32 see also 112_tc_19 review for abuse_of_discretion includes any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of collection actions and offers of collection alternatives such as offers in compromise sec_6330 questions about the appropriateness of the collection action include whether it is proper for the commissioner to proceed with the collection action as determined in the notice_of_determination and whether the type and or method of collection chosen by the commissioner is appropriate see eg 121_tc_111 challenge to appropriateness of collection reviewed for abuse_of_discretion petitioners framed their dispute with respondent as a dispute as to liability however the stipulated facts exhibits and petitioner’s testimony at trial indicate that this is a case where petitioners dispute the application of transferred payments and the assessment of statutory interest and penalties because of the ambiguity of petitioners’ argument we will consider the argument as both a dispute as to the underlying liability and as a challenge to the appropriateness of respondent’s collection actions a underlying liability considering petitioners’ argument as a dispute as to the underlying tax_liability we review petitioners’ liability de novo petitioners do not in any of their papers or pleadings include any specific calculations of disputed transferred payments or disputed assessments of statutory interest and 2petitioners argue first that their previous payments and abated liabilities were not correctly applied to their subsequent taxable years’ liabilities petitioners argue second that their payment of dollar_figure made in was earmarked for payment for their taxable_year liability finally petitioners argue that the penalties and interest assessed as to their unpaid liabilities are incorrect and exorbitantly high penalties petitioners simply set forth unsubstantiated arguments in support of their claim that the misapplication of transferred payments has distorted the assessment of statutory interest penalties and their subsequent tax_year liabilities however respondent has submitted into evidence account summaries for petitioners’ and income_tax accounts respondent has also submitted into evidence an internal_revenue_service spreadsheet that establishes the application of transferred payments among petitioners’ accounts upon the basis of the record we find that respondent correctly determined that all of the unpaid tax_liabilities including interest and penalties are correct b collection action considering petitioners’ argument as a challenge to the application of payments in a collection action or as a challenge to the rejection of petitioners’ oic we review this issue under an abuse_of_discretion standard see sego v commissioner supra pincite goza v commissioner t c pincite see also eg swanson v commissioner supra as stated previously under an abuse_of_discretion standard we do not interfere unless the commissioner’s determination is arbitrary capricious clearly unlawful or without sound basis in fact or law ewing v commissioner supra pincite petitioners have not introduced any evidence as to specific mistakes or irregularities in respondent’s assessment procedure or determination process petitioners introduced no evidence at trial to show that respondent’s determination was arbitrary capricious clearly unlawful or without sound basis in fact or law id therefore we conclude that respondent did not abuse his discretion and we sustain respondent’s determination reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
